Citation Nr: 0306140	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  95-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a thyroid 
disorder from January 20, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran has verified active military service extending 
from July 1959 to July 1961, July 1975 to July 1979, and from 
May 1985 to April 1993. His active service includes several 
periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In May 1997, a hearing was held before Bettina S. Callaway, 
who is making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

In May 1999, the Board denied the veteran's claim for an 
initial compensable rating for a thyroid disorder, prior to 
January 20, 1994.  In the same action, the Board remanded the 
issue listed on the title page of this decision for 
additional development, which has now returned for appellate 
decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. Subjective complaints include fatigue, lethargy, and cold 
intolerance.

3. The veteran has required continuous medication for a 
thyroid disorder but he has remained euthyroid throughout the 
initial evaluation period with no significant symptoms due to 
his thyroid disorder.



CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for a thyroid disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 7900, 7903 
(1995); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 7900, 7903 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
May 1999 Board Remand, a letter sent to the veteran in March 
2001, and the January 2003 supplemental statement of the 
case, which specifically addressed the contents of the VCAA 
in the context of the veteran's claim.  The RO explained its 
decision with respect to the issue, and invited the veteran 
to identify records that could be obtained to support his 
claim.  Under these circumstances, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of the information and evidence he was to provide to 
VA and the information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in March 2001 and 
the January 2003 supplemental statement of the case, the RO 
asked the veteran to identify records relevant to his claim.  
The March 2001 letter and the January 2003 supplemental 
statement of the case explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran. 

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA.  
The veteran was also examined for VA purposes in connection 
with this claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal.  
There appears to be no other development left to accomplish, 
and under the foregoing circumstances, the Board considers 
the requirements of the VCAA to have been met.

II.  Factual background

On January 20, 1994, a therapy dose of radioactive iodine was 
administered orally.  On January 28, 1994, an examiner 
diagnosed hyperthyroidism and concluded that elevation of 
blood sugar was probably due to hyperthyroidism.

VA outpatient treatment reports show that the veteran 
complained of easy fatigability and increased nervousness in 
February 1994. It was also noted that the veteran appeared 
euthymic. An April 1994 record shows treatment for 
hypertension and hyperthyroidism. His pulse was 76. In May, a 
notation shows that he was currently being prescribed T4 for 
thyroid disease, which he had started in April. He complained 
of feeling sluggish and gaining 40 pounds since January. He 
had no constipation and no temperature intolerance. His 
medication was increased and the notation was made that the 
veteran was "clinically quite hypothyroid." In July, his 
weight had stabilized but he still felt tired although with 
some increased energy. He was still noted to be hypothyroid 
and his Synthroid dose was increased. In November record 
notes that the veteran developed hypothyroidism after 
radioactive iodine treatment for his Grave's disease in 
January 1994.

In March 1995, the veteran's pulse was 104. In April it was 
104 and 98. In May, he was noted to be doing fine "with no 
symptoms of hypo or hyperthyroidism." His pulse was 98. Later 
that month, he complained of fatigue. In June he was tested 
at a sleep clinic and found to have borderline sleep apnea. 
In October 1995, the veteran reported that he was doing well, 
although he stated that he would like to have more energy. He 
was assessed as clinically euthyroid. Later in October he 
complained of feeling "rundown" stating that he was sleepy 
during the day. Otherwise he was stable. In December his 
hypertension was stable, on medication, and he was continuing 
with thyroid medication. His pulse was 87.

In January 1996, the veteran underwent surgery to remove the 
uvula to treat obstructive sleep apnea. In March, records 
show that he was currently on thyroid replacement medication. 
He complained of feeling sluggish. This thyroid medication 
was increased and his pulse was 91. In July, he continued to 
complain of being tired. In August 1996, his pulse was 98. In 
September, records show treatment for hypothyroidism and 
hypertension. His pulse was 89 and he complained of being 
forgetful. In October 1996, he was still complaining of 
feeling sluggish, the assessment was euthyroid on Synthroid 
and his medication was reduced. In November 1996, he was 
assessed with questionable dementia.

In February 1997, a progress note shows that the veteran was 
on thyroid replacement medication and had no specific 
complaints. His appetite and weight had increased. His 
thyroid was slightly palpable. He was assessed as clinically 
euthyroid, but his thyroid stimulating hormone (TSH) remained 
low despite a decrease in his dose of Synthroid since his 
last visit. He still complained of fatigue and his Synthroid 
was decreased. His pulse was 93. In May 1997, he noticed no 
change in his symptoms since his dose was decreased in 
February 1997. His energy was still decreased, weight 
unchanged, and his appetite good. He slept good and denied 
heat or cold intolerance, tremor, diaphoreses, or bowel 
irregularity. On physical examination, tremor was positive, 
his thyroid was not palpable and his pulse was 84 and 
regular, down from 93 just before the examination. The 
examiner noted that clinically he appeared mildly hypothyroid 
but the laboratory results were "OK." In July, the veteran 
continued to have sleep apnea syndrome. In December 1997, he 
complained that he was feeling "run down." He denied 
insomnia, heat intolerance, weight loss, bowel changes or 
appetite changes. His pulse was 83.

The veteran testified before the undersigned in May 1997 at 
the RO.  The veteran complained of fatigue and tremors.  He 
essentially maintained that a rating in excess of 10 percent 
was warranted for his thyroid disorder.

In February 1998, the veteran's pulse was 101 while being 
treated for trauma to the elbow. In March, a progress note 
shows no complaints, no constipation, palpitations, coronary 
pain, or shortness of breath. His fatigue had improved and he 
had no heat or cold intolerance. He continued on Synthroid 
medication and his pulse was 91.

According to a June 2000 VA examination report, the examiner 
reviewed the veteran's claims files.  The examiner noted by 
history that the veteran's thyroid disorder began in November 
1993 when the veteran was examined at discharge.  The veteran 
was found to have hyperthyroidism.  A radionuclide scan of 
the thyroid indicated an elevated 24-hour radial uptake; 
iodine intake was elevated to 37 percent.  At that time, the 
veteran reported that his symptoms were asymptomatic.  In 
January 1994, a nuclear medicine thyroid ablation with 
radioactive iodine was performed.  Subsequently, the VA 
endocrine unit treated the veteran for adjustment of his 
thyroid supplementation.  Since then, the veteran had been 
treated with thyroid replacement hormone.

The veteran reported that VA had had difficulty regulated his 
thyroid hormone.  As a result, he would wake up in the 
morning feeling tired.  He taught psychology and management 
at a local college.  During the day, he would feel low energy 
and tired.  He denied any loss of memory, chest pain, nausea, 
and vomiting; although he did complain of cold intolerance.  
His weight had been stable, although he described a 
difficulty losing weight.  He denied any symptoms secondary 
to pressure, dysphasia or change.  No difficulty swallowing, 
nausea, or vomiting.  His treatment included radioactive 
iodine in 194 times one and also he had received Synthroid 
supplementation as mentioned before that time.  The examiner 
reviewed the veteran's medication profile.  The profile 
included Levothyroxin .2 milligrams per day, Beclomethasone 
oral and nasal inhaler, Guaifenesin.  Medical providers gave 
the veteran a Prednisone dose pack when he had seen 
orthopedics for his hip pain.  His diabetic medicine was 
discontinued.  

The physical examination revealed that no tremor was detected 
and there was no sign of edema.  Examination of the neck 
revealed no residual surgical scar.  The examiner noted no 
lymphadenopathy, thyromegaly, or bruits.  The lungs were 
clear to auscultation.  Abdominal examination was benign.  
The last thyroid test revealed a TSH of 5.83 that was mildly 
elevated, free T4 0.8, thyroxin 7.4.  Review of the blood 
work showed that in October of 1998 his TSH was still 
elevated at 5.8 although prior to that he had a well-
controlled TSH.  In 1997, his TSH was running high.

The examiner provided the following impression.  The veteran 
had hyperthyroidism/Graves' disease on thyroid supplement 
replacement.  Last TSH had shown hypothyroidism, need for 
adjustment for the dose was obvious during several blood 
tests that had been done since the thyroid surgery.  The 
veteran's disease was in remission.  The veteran had possible 
symptoms of hyperthyroidism, which should be confirmed by TSH 
and thyroid test that had been ordered and was pending.

According to a June 2000 VA examination addendum to the 
foregoing report, the examiner clarified that the veteran did 
not have any significant abnormality with his thyroid based 
on the examination results.  The last thyroid function test 
showed a thyroxin of 10.9 and a TSH of 4.10.  The veteran was 
euthyroid and did not have hyper or hypothyroidism.

VA examined the veteran again in November 2002.  The examiner 
noted the veteran's medical history, as described previously.  
Physical examination revealed that there were no tremors in 
the veteran's hands.  Based on the physical and clinical 
examinations, it was the examiner's impression that the 
veteran had a history of Graves' disease, status post 
radioactive iodine ablation with subsequent hypothyroidism, 
and currently on thyroid hormone replacement.  The examiner 
commented that there had been difficulty adjusting the dose 
of thyroid replacement.  The laboratory results associated 
with this examination revealed variations in TSH and T4 with 
some values indicating over treatment and some under 
treatment.  The veteran reported excessive fatigue and cold 
intolerance, which were suggestive of hypothyroidism.  The T3 
supplement was recently added and the clinical response had 
not been provided.  The examiner cited to Harrison's 
Principles of Internal Medicine, which indicated that other 
abnormal laboratory findings in hypothyroidism include 
increased creatinine phosphokinase, elevated cholesterol, 
triglyceridemia, and anemia.  It went on to say that except 
when accompanied by iron deficiency, the anemia and other 
abnormalities gradually resolve with thyroxine replacement.  
In regard to his cardiac symptoms, the only symptoms he 
reported were palpitations, however, these were brief and 
rare occurring only once or twice a year.  No other details 
were available concerning that issue.  In view of the cardiac 
murmur noted on the exam, an echocardiogram was scheduled.  
Also, in view of the questionable abnormality on previous 
electrocardiogram (EKG), exercise tolerance test (ETT) was 
performed for the possibility of silent ischemia in diabetics 
and it was negative as above.  In regards to cardiac 
symptoms, the veteran only reported palpitations, which were 
brief and rare; the examiner found it difficult to comment on 
them but, with a negative ETT and normal valves on 
echocardiogram, they might possibly be related to his thyroid 
condition.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2002).

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7 (2002).  

It should also be noted that the RO granted granted service 
connection for hypertension at a 10 percent evaluation, 
effective from May 1, 1993.  Therefore, symptoms from 
hypertension cannot be used to support a higher rating.  See 
38 C.F.R. § 4.14 (2002).

The veteran has appealed the rating decision assigning an 
initial rating of 10 percent for a thyroid disorder, 
effective January 20, 1994. 38 C.F.R. § 4.118.  The rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Effective June 6, 1998, VA revised the criteria for 
evaluating disabilities of the endocrine system.  61 Fed. 
Reg. 46720 - 46731 (1996).  The new criteria for evaluating 
endocrine disabilities are codified at 38 C.F.R. § 4.118 
(2002). 

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).

The RO rated the veteran's Graves' disease by analogy to 
hyperthyroidism under 38 C.F.R. § 4.119, Diagnostic Code 
7900, and hypothyroidism under 38 C.F.R. § 4.119, Diagnostic 
Code 7903. The Board will also consider 38 C.F.R. § 4.119, 
Diagnostic Code 7903 for hypothyroidism. Under the criteria 
for rating hyperthyroidism prior to the revisions made to 
this criteria in June 1996, a 10 percent disability 
evaluation required moderate or postoperative with 
tachycardia that may be intermittent, and tremor. A 30 
percent disability evaluation required a moderately severe 
condition, with the history shown under severe, but with 
reduced symptoms; or post operative, with tachycardia and 
increased blood pressure or pulse pressure of moderate degree 
and tremor. A 60 percent disability evaluation required a 
severe condition, with marked emotional instability, 
fatigability, tachycardia and increased pulse pressure or 
blood pressure, increased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assay). 38 C.F.R. § 4.119, 
Diagnostic Code 7900 (1996).

The revised criteria for rating hyperthyroidism provide for a 
10 percent disability evaluation for hyperthyroidism with 
tachycardia which may be intermittent, and tremor, or; 
continuous medication required for control. A 30 percent 
disability evaluation is required for hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure. A 60 percent disability evaluation requires 
emotional instability, tachycardia, fatigability and 
increased pulse pressure or blood pressure. 38 C.F.R. 4.119, 
Diagnostic Code 7900 (2002).

Under the criteria for rating hypothyroidism prior to the 
revisions made to these criteria in June 1996, a 10 percent 
evaluation required moderate hypothyroidism with 
fatigability. A 30 percent evaluation required moderately 
severe hypothyroidism with sluggish mentality and other 
indications of myxedema, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays). A 60 
percent disability evaluation required severe hypothyroidism, 
with symptoms under "pronounced" somewhat less marked, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3, by specific assays). 38 C.F.R. § 4.119, Diagnostic Code 
7903 (1996).

The revised criteria provide a 10 percent evaluation for 
hypothyroidism with fatigability, or; continuous medication 
required for control. A 30 percent evaluation for 
hypothyroidism with fatigability, constipation, and mental 
sluggishness. The next higher, or 60 percent disability 
evaluation, requires muscular weakness, mental disturbance, 
and weight gain. 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2002).

With respect to the former and new criteria, the record 
reflects that throughout the initial evaluation period, the 
veteran has taken medication for hyperthyroidism and 
hypothyroidism.  According to the medical history, as 
described in the November 2002 VA examination report, there 
has been difficulty adjusting the dose of thyroid 
replacement.  Nevertheless, while the veteran has complained 
of multiple symptoms that he attributes to his thyroid 
disorder, he has repeatedly been found to be euthyroid and 
there is no medical evidence substantiating the presence of 
any of the symptoms or manifestations required for a 30 
percent evaluation under the former or current criteria.  
Based on the current record, the Board must conclude that an 
evaluation in excess of 10 percent is not warranted at any 
time during the initial evaluation period.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability at issue.  In addition, 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

An initial rating in excess of 10 percent for a thyroid 
disorder is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

